DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-6, 15) in the reply filed on 6/6/2022 is acknowledged.  
The traversal is on the ground(s) that the claims appear to relate a product and process of use of said product.  
This is not found persuasive because this is a 371 / PCT case and Unity of Invention standards apply for restriction purposes.  The Unity of Invention was indicated as broken a priori (without art) and a posteriori (with art) as addressed in the Election / Restriction requirement dated 1/6/2022 pp. 4-5.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-14, 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claim 1, the consolidation element is interpreted in accordance with the specification as a consolidation ring (see claim 15).
Regarding claim 4, the polymer drive, heater are interpreted as invoking 35 U.S.C. 112(f).
Regarding claim 5, the support material drive, heater are interpreted as invoking 35 U.S.C. 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, the term “it” is unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear if the it is the entire structure of the apparatus or another earlier introduced structure in claim 1.
For the purposes of compact prosecution, Examiner has interpreted that it refers to the additive manufacturing apparatus as a whole.

Regarding claim 4, claim limitation “polymer drive configured to…” and “polymer heater configured to…” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claim 5, claim limitation “support material drive configured to…” and “support material heater configured to…” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For the purposes of compact prosecution, each of these added structures regarding claims 4-5 are interpreted under the broadest reasonable interpretation standard.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saba (US 2015/0035198), and further in view of Crump (US 5121329).

Regarding claim 1, Saba discloses: a three-dimensional printer (see printer 300 of title, abs), comprising:
A build platen (see print stage of [0003]) for supporting the part to be manufactured (intended use / manner of operating);
A print head (see print head of abs, throughout, structures of Fig. 6A – see extruder assembly 600) connected to a fiber composite filament (article worked upon – accorded limited patentable weight in an apparatus / product claim);
Wherein the printhead includes:
A first heating zone (see heating element 632) between the supply (see filament 610 source) and a heated nozzle (see outlet of Fig. 6A, which is a nozzle that is heated – see spring washer 634 of [0100]);
A consolidation element (see nozzle tip 636 of [0100]) located after the heated nozzle to apply (manner of operating / intended use accorded limited patentable weight in an apparatus claim);
A filament drive (see stepper motor of [0078]) to drive the fiber composite filament include one or more strands (capable of) through the first heating zone (see hearing element 632 – zone associated therewith);
A cold feed zone (see thermal break 622(2)) between the filament drive and the first heating zone (see Fig. 6A – the thermal break is between the stepper motor coupled to a drive screw and the heating zone of the nozzle);
A non-heated break zone (see thermal breaks 622(1) and 622(0) of Fig. 6a);
Wherein the three-dimensional printer comprises a plurality of actuators (see actuators of [0003]) to move the print head relative to the build platen in 3 degrees of freedom (see X, Y and Z displacements of [0003]).
Saba does not disclose: a second heater for the heated nozzle.
In the same field of endeavor of nozzles with heaters as Saba, Crump discloses: a first and second heater for controlling a nozzle temperature (see heaters of claim 44).
To ensure that the supply material is discharged from outlet 98 at the desired, predetermined temperature and that the material is maintained in a liquid state throughout flow passage 94, and does not solidify therein, a supplemental electric heater 100 is provided on the tip of discharge nozzle 4 adjacent to fluid passage 94.” See Crump col. 7, ll. 37-58.
It would have been obvious to one of ordinary skill in the art to duplicate the heater of Saba as in Crump to arrive at the claimed invention before the effective filing date because doing so allowed for improved thermal regulation of the deposited material and allowed for the maintaining of the material in a liquid/fluid state to ensure that the supply material is output from the outlet as desired.

Regarding claim 2, Saba discloses: wherein the print head is rotatable (see [0045] – rotation between stage and print head occurs as a manner of operating / intended use that the structures are capable of); the build platen is movable around its selected axes (see [0045] – only one Markush grouping alternative need be present to meet the claimed subject matter).

Regarding claim 3, Saba discloses: a controller (see processor unit of [0020]) operatively coupled to the first heater, the filament drive, the print head including the consolidation element, and the plurality of actuators, wherein the controller is configured to execute instructions which cause extrusion of the composite filament to form the part.

Regarding claim 4, Saba discloses: wherein the printer further includes a polymer drive (see helical thread drive screw of [0078]); a polymer heater (see circular heating element of claim 14).  This claim is interpreted as requiring a second heater in the structural features of the apparatus.

Regarding claim 5, Saba discloses: a 3D printing apparatus / product with multiple heaters / drives / print heads (this meets / teaches the structure of the second print head for depositing a support material – “wherein it further includes a support material drive, a support material heater and a support material extrusion nozzle” so configured).

Regarding claim 6, the controller of Saba is interpreted as capable of the recited functions (see controller identified in rejection of claim 1 above – the controller has NOT been interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification).

Regarding claim 15, the consolidation element of Saba is interpreted as being in ring / annular form (see cited Fig. 6A).	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wetzel (US 2016/0281267).
Regarding claim 1, Wetzel discloses: a 3D printer (see 3D printer of [0067]), comprising:
	A build platen (see build platform of [0075]) supporting the part to be manufactured (the build platen of Wetzel is capable of the recited function);
	A print head (see extrusion nozzle of [0075]) including or connected to a fiber composite filament supply (is capable of being connected to a fiber composite filament supply – see thermoplastic filament of abs);
	Wherein the print head includes:
	A first heating zone (see heating element of [0075]) between the fiber composite filament supply.
But Wetzel does not disclose a heated nozzle, with a cold feed zone and a non-heated heat break zone as depicted in instant Fig 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743